Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144068                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 144068
                                                                   COA: 305809
                                                                   Leelanau CC: 10-001686-FH
  ELLEN CLARA WATSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 12, 2011
  order of the Court of Appeals is considered. We DIRECT the Leelanau County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2012                      _________________________________________
           p0411                                                              Clerk